Citation Nr: 0835684	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  05-39 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office in 
Newington, Connecticut


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for 
schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and M.G.


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1965 to February 
1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Department 
of Veterans Affairs (VA) Hartford Regional Office (RO) in 
Newington, Connecticut.

In February 2006, the veteran testified before a Decision 
Review Officer at the RO.  A transcript of that proceeding is 
of record.


REMAND

In October 2006, after the submission of his substantive 
appeal, the veteran requested a hearing at the RO before a 
Veterans Law Judge of the Board.  Such a hearing has not been 
scheduled, and the veteran's request has not been withdrawn.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following action:

The veteran should be scheduled for a 
Board hearing at the RO in accordance with 
the docket number of his appeal.  The 
veteran and his representative should be 
notified of the time and place to report 
for the scheduled hearing.


							(CONTINUED ON NEXT PAGE)


No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

